IN THE SUPREME COURT OF IOWA
                              No. 16–1266

                         Filed February 17, 2017


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

TAREK A. KHOWASSAH,

      Appellant.



      Appeal from the report of the Grievance Commission of the

Supreme Court of Iowa.



      The grievance commission reports the appellant committed an

ethical violation and recommends a one-year suspension of the attorney’s

license. LICENSE SUSPENDED.



      David L. Brown and Tyler R. Smith of Hansen, McClintock & Riley,

Des Moines, for appellant.



      Susan A. Wendel, Des Moines, for appellee.
                                     2

CADY, Chief Justice.

        The Iowa Supreme Court Attorney Disciplinary Board charged

attorney Tarek A. Khowassah with violating the rule of professional

conduct pertaining to criminal acts. The Grievance Commission of the

Supreme Court of Iowa found Khowassah violated the rule and

recommended a one-year suspension.            Upon our review, we find

Khowassah violated the Iowa Rules of Professional Conduct and suspend

his license to practice law in this state indefinitely with no possibility of

reinstatement for a period of six months from the date of the filing of this

opinion.

        I. Background Facts and Proceedings.

        Tarek A. Khowassah is an Iowa attorney.        He was admitted to

practice law in Iowa in 2005. He has worked in private practice and for

the state public defender. He has received one private admonition. His

license was suspended on one occasion in the past and is currently

inactive.   Khowassah is presently enrolled in an LLM tax program in

Colorado. He intends to resume the practice of law in Iowa in the future.

        This disciplinary proceeding against Khowassah relates to his

conduct in June of 2014.       It resulted in a plea of guilty to public

intoxication and operating a motor vehicle while intoxicated (OWI),

second offense. The facts were presented by stipulation and explored in

a disciplinary hearing before the grievance commission. They involved

two separate incidents.

        The first incident occurred in the early morning hours of June 14,

2014.    Khowassah was intoxicated while in downtown Iowa City.           He

intervened with police officers who were engaged in an encounter with

another individual, and Khowassah was arrested and charged with
                                      3

interference with official acts.   He pled guilty to public intoxication, a

simple misdemeanor.

      One week later, Iowa City police found Khowassah sleeping in the

driver’s seat of his vehicle while it was parked in a parking ramp with the

engine running. He was intoxicated. He was arrested and charged with

OWI, third offense. Khowassah pled guilty to OWI, second offense, an

aggravated misdemeanor.

      The Board thereafter charged Khowassah with violating Iowa Rule

of Professional Conduct 32:8.4(b) for “commit[ting] a criminal act that

reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as

a lawyer in other respects.” Khowassah stipulated to the violation. The

commission recommended the court suspend Khowassah’s license to

practice law for one year.     It also recommended Khowassah provide

medical documentation of his maintenance of sobriety and his fitness to

practice law prior to reinstatement of his license.

      II. Scope of Review.

      “We review attorney disciplinary matters de novo.” Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Pederson, 887 N.W.2d 387, 391 (Iowa 2016);

Iowa Ct. R. 36.21(1). The parties are bound by their stipulations of fact.

Pederson, 887 N.W.2d at 391. We are not bound by their stipulations to

violations.   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Bartley, 860
N.W.2d 331, 335 (Iowa 2015). We will review the record and stipulated

facts to determine whether a violation occurred. Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Khowassah, 837 N.W.2d 649, 652 (Iowa 2013). The

Board must prove attorney misconduct by a convincing preponderance of

the evidence. Pederson, 887 N.W.2d at 391. If we find the Board has

proven misconduct, “we may impose a greater or lesser sanction than

recommended by the commission.” Iowa Supreme Ct. Att’y Disciplinary
                                     4

Bd. v. Said, 869 N.W.2d 185, 190 (Iowa 2015); see also Pederson, 887
N.W.2d at 391 (“We respectfully consider the commission’s findings and

recommendations, but they do not bind us.” (quoting Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Wheeler, 824 N.W.2d 505, 509 (Iowa 2012))).

      III. Violations.

      A lawyer engages in professional misconduct by committing a

criminal act that reflects adversely on the lawyer’s fitness to practice law.

Iowa R. Prof’l Conduct 32:8.4(b).

      A lawyer’s fitness to practice law includes “his or her moral
      character, suitability to act as an officer of the court, ability
      to maintain a professional relationship, competency in legal
      matters, and whether he or she can be trusted to vigorously
      represent clients, without overreaching.”

Wheeler, 824 N.W.2d at 510 (quoting Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Keele, 795 N.W.2d 507, 512 (Iowa 2011)). Thus, the commission

of a crime does not alone establish a violation of rule 32:8.4(b).        Id.

Instead, “[t]he nature and circumstances of the act are relevant . . . .”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761,

767 (Iowa 2010). “There must be some rational connection other than

the criminality of the act between the conduct and the actor’s fitness to

practice law.” Id. (quoting In re Conduct of White, 815 P.2d 1257, 1265

(Or. 1991) (en banc)). We consider a number of factors, including

      the lawyer’s mental state; the extent to which the act
      demonstrates disrespect for the law or law enforcement; the
      presence or absence of a victim; the extent of actual or
      potential injury to a victim; and the presence or absence of a
      pattern of criminal conduct.

Wheeler, 824 N.W.2d at 510 (quoting Templeton, 784 N.W.2d at 767).

“[C]onduct that diminishes ‘public confidence in the legal profession’ ”

reflects adversely on a lawyer’s fitness to practice law. Id. (quoting Keele,

795 N.W.2d at 512).
                                     5

      Prior convictions are relevant to determining whether an attorney

has engaged in a pattern of criminal conduct. Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Cannon, 821 N.W.2d 873, 879 (Iowa 2012). In this

case, Khowassah was privately admonished for his first OWI conviction

in 2011.    He received a deferred judgment in the underlying criminal

proceedings. However, in 2012, he was convicted of OWI again. This

time, his license to practice law was suspended for three months.

Khowassah, 837 N.W.2d at 658. Now, less than four months after we

reinstated his license, Khowassah has violated the law on two more

occasions, including his third conviction of OWI.        The stipulated facts

and record establish a pattern of criminal conduct that reflects adversely

on Khowassah’s fitness to practice law. See Cannon, 821 N.W.2d at 879.

While his conduct has not inflicted personal injury, it demonstrates

disrespect of the law, which further reflects adversely on his fitness to

practice.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weaver, 812
N.W.2d 4, 11–12 (Iowa 2012). Accordingly, we find Khowassah’s criminal

acts of public intoxication and OWI, second offense, were part of a

pattern of criminal conduct related to a greater problem of alcohol abuse.

His conduct constitutes a violation of rule 32:8.4(b).

      IV. Sanctions.

      There is no standard sanction for Khowassah’s misconduct. See

Said, 869 N.W.2d at 193.       Instead, we must look to the particular

circumstances of his case. See Bartley, 860 N.W.2d at 337.

            In determining what sanctions should be imposed, we
      consider the nature of the violations, the need for deterrence,
      protection of the public, maintenance of the reputation of the
      bar as a whole, and the attorney’s fitness to continue
      practicing law, as well as any aggravating or mitigating
      circumstances.
                                    6

Id. The commission recommended we suspend Khowassah’s license to

practice law for one year. Khowassah believes a thirty-day suspension

would satisfy the purposes of imposing sanctions.

      Khowassah’s misconduct was nonviolent and occurred outside of

his practice of law. However, an attorney whose alcohol abuse leads to

criminal conduct, particularly repeated criminal conduct, can diminish

public confidence in the legal profession even if the conduct occurs

outside the attorney’s professional role.   See Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Marcucci, 543 N.W.2d 879, 881 (Iowa 1996).

The appropriate sanction must be sufficient to maintain the reputation of

the bar. The appropriate sanction must also be sufficient to deter others

from ignoring needed treatment for substance abuse problems and to

deter Khowassah from further misconduct.

      Because “we strive to achieve consistency in the discipline of Iowa

lawyers who violate our rules of professional conduct,” our prior cases

are relevant in our determination of the appropriate sanction.       Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Powell, 830 N.W.2d 355, 358 (Iowa

2013). Criminal convictions for conduct similar to the conduct engaged

in by Khowassah have resulted in suspensions ranging from thirty days

to two years. Cannon, 821 N.W.2d at 876, 883 (suspending license for

thirty days following convictions of operating a boat while intoxicated,

first offense; possession of cocaine; and OWI, first offense); Weaver, 812
N.W.2d at 15 (suspending license for two years following convictions of

OWI, third offense, and criminal harassment); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Johnson, 774 N.W.2d 496, 500 (Iowa 2009)

(per curiam) (suspending license for six months following conviction of

OWI, third offense), overruled on other grounds in Templeton, 784 N.W.2d

at 768–69; Marcucci, 543 N.W.2d at 880, 883 (same). With these cases
                                     7

as guidance, Khowassah’s “individual case must rest on its individual

circumstances.” Powell, 830 N.W.2d at 358.

      Here, there are a number of mitigating circumstances. Khowassah

testified at his hearing that he was engaged in rehabilitative efforts and is

attempting to live a healthy and sober lifestyle. See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Clarity, 838 N.W.2d 648, 661 (Iowa 2013) (noting

an attorney’s alcoholism can be considered in mitigation if it “contributed

to the ethical misconduct” and the lawyer “undertake[s] rehabilitative

efforts to control [the] addiction”). He meets individually with a therapist

once a week to discuss alcohol and his personal life. He also attends

group sessions twice a week at a treatment center. These efforts show he

is now willing to acknowledge the problems that led to his misconduct

and address his misuse of alcohol. He accepted full responsibility for his

actions. He cooperated with the Board during its investigation. He has

also paid his court-ordered obligations and is in compliance with the

terms of his probation. He has not reoffended.

      However, there are also a number of aggravating circumstances.

This is not the first time Khowassah has been before this court because

of alcohol-related misconduct. As we stated at that time, “Though we ‘do

not discipline an attorney twice for the same conduct, . . . we do consider

previous disciplinary action as an aggravating factor in determining

sanctions.’ ”     Khowassah, 837 N.W.2d at 658 (quoting Cannon, 821
N.W.2d at 882 (citation omitted)).    Khowassah has been put on notice

twice that his conduct is not only illegal, but also unethical.

Nevertheless, he continued to abuse alcohol and to disregard the laws of

this state.     While Khowassah has finally sought treatment, he did not

initially do so.     He underwent a substance abuse evaluation that

recommended intensive outpatient treatment to deal with his alcohol
                                    8

abuse.   Instead of seeking this treatment, Khowassah chose to travel

overseas for the summer.       Once he returned, he started school in

Colorado and waited until a month before his hearing to begin outpatient

services. This was not only inadvisable from a treatment perspective, but

was in violation of a court order, which required him to follow the

treatment recommendations of his evaluation and timely complete a

drinking-and-driving course.

      Considering all relevant factors, we conclude Khowassah’s conduct

in this matter warrants an indefinite suspension from the practice of law

with no possibility of reinstatement for a period of six months.       His

criminal conduct was serious, but most concerning was the overall

pattern of conduct.   Khowassah’s repeated violations of the law reflect

poorly on his judgment and could prompt disrespect and distrust of the

legal profession as a whole.     Thus, we agree with the commission’s

recommendation that he should provide medical documentation of his

maintenance of sobriety and fitness to practice law as part of any future

request to reinstate his license to practice. See Weaver, 812 N.W.2d at

16 (“When an attorney’s disciplinary problems arise out of alcoholism

and depression, ‘[w]e have a well-established history of imposing such

conditions.’ ” (alteration in original) (quoting Johnson, 774 N.W.2d at

501)). Such a condition is appropriate in this case to ensure Khowassah

has taken the necessary personal steps to reduce the risk of further

professional misconduct.

      V. Conclusion.

      We suspend Tarek A. Khowassah’s license to practice law in this

state indefinitely with no possibility of reinstatement for a period of six

months from the date of the filing of this opinion. This suspension shall

apply to all facets of the practice of law.    See Iowa Ct. R. 34.23(3).
                                    9

Khowassah shall comply with all requirements of the court rules

associated with a suspension. See id. rs. 34.23(1)–(4), .24(1). Upon any

application for reinstatement, Khowassah shall have the burden to show

he has not practiced law during the period of suspension and that he

meets the requirements of Iowa Court Rule 34.25. He shall also provide

medical documentation from a licensed healthcare professional regarding

the maintenance of his sobriety and his fitness to practice law. The costs

of this proceeding are assessed against Khowassah. See id. r. 36.24(1).

      LICENSE SUSPENDED.